Case: 16-41693      Document: 00514241902         Page: 1    Date Filed: 11/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit

                                    No. 16-41693                                    FILED
                                  Summary Calendar                          November 17, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
VAUDA VIRGLE SHIPP, JR.,

                                                 Plaintiff-Appellant

v.

ZACK HAWTHORN, Magistrate Judge; RACHEL CHAPA; FRANK LARA;
DALLAS JONES; JOEL LYN A. MCCORMICK; LEENA ALAAM; TIMOTHY
FAERBER; UNITED STATES OF AMERICA,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:16-CV-154


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Vauda Virgle Shipp, Jr., federal prisoner # 09724-062, appeals the
district court’s dismissal without prejudice of his 42 U.S.C. § 1983 complaint
for failing to comply with the court’s order to pay the initial partial filing fee.
       We review a district court’s dismissal of an action for failure to prosecute
or for failure to comply with any court order for abuse of discretion.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41693    Document: 00514241902     Page: 2   Date Filed: 11/17/2017


                                 No. 16-41693

McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988). Shipp does not
challenge the district court’s conclusion that he failed to comply with the
court’s order to pay the initial filing fee. By failing to brief any argument
challenging the district court’s reason for dismissal, Shipp has abandoned the
issue. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann
v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Thus,
he has not shown that the district court abused its discretion in dismissing his
action without prejudice. See McCullough, 835 F.2d at 1127.
      The judgment of the district court is AFFIRMED. Shipp’s motion for
leave to file a supplemental brief is DENIED.




                                       2